 


110 HRES 1227 EH: Condemning sexual violence in the Democratic Republic of the Congo and calling on the international community to take immediate actions to respond to the violence.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
110th CONGRESS 
2d Session 
H. RES. 1227 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Condemning sexual violence in the Democratic Republic of the Congo and calling on the international community to take immediate actions to respond to the violence. 
 
 
Whereas the situation in eastern Democratic Republic of the Congo has been recognized as the worst crisis of violence against women in the world, according to the United Nations Special Rapporteur on Violence Against Women;  
Whereas the Democratic Republic of the Congo has experienced the world’s deadliest crisis since World War II, with an estimated 5.4 million deaths since 1998;  
Whereas hundreds of thousands of women and girls have experienced an exceptionally violent type of rape in the Democratic Republic of the Congo, and the full extent of incidence of sexual violence is unknown as most survivors experience repeated rapes, live in inaccessible areas, are afraid to report the attacks, or did not survive them;  
Whereas sexual violence is used as a method of warfare by all parties to the conflict in the Democratic Republic of the Congo as a means to terrorize and destabilize entire communities;  
Whereas in 2007, Malteser International estimated that 70 percent of all rapes in South Kivu were committed by nonstate armed groups, including foreign militia from Burundi, Rwanda, and Uganda, 16 percent by Democratic Republic of the Congo military forces, and 14 percent by civilians;  
Whereas control over the Democratic Republic of the Congo’s natural resources is central to the ongoing conflict;  
Whereas in 2002, the United Nations Panel of Experts on the Illegal Exploitation of Natural Resources and Other Forms of Wealth of the Democratic Republic of the Congo alleged nine United States business enterprises to be in violation of the OECD Guidelines for Multinational Enterprises;  
Whereas, on July 30, 2007, the United Nations Special Rapporteur on Violence Against Women reported, “Women are brutally gang raped, often in front of their families and communities. In numerous cases, male relatives are forced at gun point to rape their own daughters, mothers or sisters. Frequently women are shot or stabbed in their genital organs, after they are raped. Women, who survived months of enslavement, [said] that their tormentors had forced them to eat excrements or the human flesh of murdered relatives”;  
Whereas rape with the use of knives, gun barrels, beer bottles, cassava roots, or sticks can result in a tear or fistula between a woman’s vagina and bladder or rectum, or both, causing the development of traumatic gynecologic fistula;  
Whereas some women and young girls reportly have had their lips or tongues cut off by their attackers so that they won’t report the crime to authorities;  
Whereas the Panzi Hospital, a specialized institution in South Kivu, receives about 3,500 cases annually of women who suffer from traumatic fistula and other severe genital injuries resulting from these sexual atrocities;  
Whereas at Heal Africa Hospital in Goma, doctors reported treating 4,800 rape victims and, in 2005, doctors performed 242 fistula-repair operations;  
Whereas current activities to treat survivors meet only a portion of the need;  
Whereas the scope of the sexual violence affects women and girls of all ages, from 10 months to 80 years old;  
Whereas a culture of impunity continues in eastern Congo and rape has become a societal norm;  
Whereas in July 2006, the Congolese Parliament passed the Law on the Suppression of Sexual Violence, which attempted to strengthen penalties and criminal procedures, but in reality, little action has been taken by the authorities to implement the law and perpetrators continue to enjoy impunity; and  
Whereas the United States Government has codified its commitment to the Democratic Republic of the Congo through the Democratic Republic of the Congo Relief, Security, and Democracy Promotion Act of 2006 (Public Law 109–456): Now, therefore, be it  
 
That the House of Representatives— 
(1)strongly condemns the use of all forms of sexual violence, including rape, in the Democratic Republic of the Congo;  
(2)condemns the actions of all armed groups in the Democratic Republic of the Congo, including militias and rebel groups, such as the Forces Démocratiques de Libération du Rwanda (FDLR), Mai-Mai Militia, and the Front for Patriotic Resistance of Ituri, that have created a culture of impunity for rape and sexual violence;  
(3)calls on the Government of the Democratic Republic of the Congo to develop a strategy to address and end the large-scale sexual violence in the Democratic Republic of the Congo by— 
(A)protecting its civilians from violence and enforcing and respecting the rule of law in accordance with international norms and standards;  
(B)holding all armed groups accountable for their actions by implementing judicial reforms to investigate, arrest, and try suspected criminals;  
(C)prosecuting and punishing members of the Congolese Armed Forces who have committed crimes of sexual violence and other atrocities; and  
(D)establishing a verification mechanism to ensure that officers who have engaged in or have been complicit in the commission of sexual violence, including rape, do not receive important posts in the Congolese Armed Forces, the national police, and other security services;  
(4)urges an increased effort by the United States through the Department of State and other donor countries to provide greater assistance to the Democratic Republic of the Congo for police and military human rights education and training, and training for those in the judiciary in order to improve their ability to investigate, prosecute, and sentence rapists;  
(5)strongly urges the United States Agency for International Development to increase its assistance to victims of rape and sexual violence in the Democratic Republic of the Congo;  
(6)urges the Secretary of State to appoint a special envoy to the Democratic Republic of the Congo to sustain United States engagement in a peace process and stabilization programs, and to continue its leadership towards the implementation of the Nairobi communiqué;  
(7)encourages the Secretary of State to continue to work with the heads of the other agencies implementing programs in the Democratic Republic of the Congo to develop a plan for systematically assessing the United States Government’s overall progress in achieving the policy objectives of the Democratic Republic of the Congo Relief, Security, and Democracy Promotion Act of 2006;  
(8)encourages the international community to ensure greater coordination in its response to sexual violence and to provide further humanitarian and psychosocial assistance to survivors of sexual and gender-based violence in the eastern Democratic Republic of the Congo;  
(9)reaffirms its support for democracy, the rule of law, and human rights in the Democratic Republic of the Congo and calls upon regional African leaders to support the preservation of a democratic political system in the country;  
(10)encourages full protection of women and girls and the promotion of their rights by emphasizing the responsibilities of all countries to put an end to impunity and to prosecute those responsible for genocide crimes, including those related to sexual and other forms of violence against women and girls;  
(11)calls on the Secretary General of the United Nations and the permanent members of the Security Council to immediately take steps to— 
(A)ensure that the United Nations Mission in the Democratic Republic of the Congo (MONUC) is fully funded and strategically deployed in areas where sexual violence is most prevalent;  
(B)include an adequate number of female troops and police in MONUC to properly manage incidents of rape and sexual violence;   
(C)provide more in-depth and continuing gender-sensitive training to its peacekeepers; and 
(D)hold all military and civilian personnel associated with MONUC who have committed acts of rape or sexual exploitation accountable for their crimes and ensure that they are permanently barred from serving in any future peacekeeping operation;   
(12)encourages a transparent process for the government of the Democratic Republic of the Congo’s review of mining contracts; and
(13)strongly encourages United States companies investing and operating in the Democratic Republic of the Congo to exert oversight concerning where their products are coming from and who is benefitting from the trade of such products.  
 
Lorraine C. Miller,Clerk.
